Dissenting Opinion by
Judge Blatt:
For the reasons set forth in my dissenting opinion in Keystone Water Company, White Deer District v. Pennsylvania Public Utility Commission, 19 Pa. Commonwealth Ct. 292, 339 A.2d 873 (1975). I must respectfully dissent to that portion of the majority opinion which holds that the Public Utility Commission improperly excluded from the rate base that amount of the condemnation award paid by the Pennsylvania Department of Transportation, to provide that functional substitute would be constructed to insure the continued availability of a water supply to the affected consumers of the Pennsylvania Gas and Water Company. I believe that such exclusions are both constitutional and just and reasonable under the laws of the Commonwealth.